DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 11 March 2022.
Claims 1-20 are pending and have been presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,275,696. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘696 patent.


11,275,696
17/693,130
1. A computing system, comprising: 
(A) a plurality of memory components having first memory and second memory; 

(B) and a processing device, operatively coupled with the plurality of memory components, to: 
(C) store a memory allocation value in association with an execution context of executing instructions; 
(D) provision the execution context with an amount of the second memory; 
execute a set of instructions in the execution context; 
(E) limit, for execution of the set of instructions in the execution context, an amount of the first memory accessible to the execution context in accordance with the memory allocation value; 
(F) and access the amount of the second memory via the amount of the first memory during the execution of the set of instructions in the execution context.
1. A computing system, comprising: 
(A) a plurality of memory components including a first memory and a second memory; 
(B) and a processing device, operatively coupled with the plurality of memory components, to: 
(C) store a memory allocation value in association with executing instructions; 
(D) provision an amount of the second memory for executing a set of instructions; 
(E) limit an amount of first memory accessible in accordance with the memory allocation value; 
(F) and access the amount of the second memory via the amount of the first memory during the execution of the set of instructions.
Claims 2/3/4/5/6/7/8/9/10/11/12/13
Claims 2/3/4/5/6/7/8/9/10/11/12/13
14. A method, comprising: 
(A) storing, in a computing device comprising faster memory and slower memory, a plurality of memory allocation values in association with a plurality of execution contexts respectively; 
(B) executing, in the computing device, a set of instructions in a first execution context of the plurality of execution contexts; 
(C) identifying, by the computing device, a first memory allocation value associated with the first execution context; 
(D) provisioning the first execution context with an amount of the slower memory; 
(E) allocating an amount of the faster memory for execution of the set of instructions in the first execution context in accordance with the first memory allocation value; 
(F) and providing memory access to the set of instructions executed in the first execution context by limiting memory access to the amount of the faster memory and the amount of the slower memory.
14. A method, comprising: 
(A) storing, in a computing device comprising faster memory and slower memory, a plurality of memory allocation values; 
(B) executing, in the computing device, a set of instructions; 
(C) identifying, by the computing device, a first memory allocation value associated execution of the set of instructions; 
(D) provisioning the execution of a set of instructions with an amount of the slower memory; 
(E) allocating an amount of the faster memory for execution of the set of instructions in accordance with the first memory allocation value; 
(F) and providing memory access to the set of instructions executed by limiting memory access to the amount of the faster memory and the amount of the slower memory.
Claims 15/16/17/18
Claims 15/16/17/18
19. A non-transitory computer storage medium storing instructions which, when executed by a computing system having first memory, and second memory, and a processing device, cause the computing system to: 
(A) associate a memory allocation value with a performance tier; execute a set of instructions at the performance tier; 
(B) provision an amount of the second memory for execution of the set of instructions at the performance tier; 
(C) allocate an amount of the first memory for execution of the set of instructions at the performance tier in accordance with the memory allocation value associated with the performance tier; 
(D) and provide memory access to the set of instructions executed at the performance tier using the amount of the first memory and the amount of the second memory.
19. A non-transitory computer storage medium storing instructions which, when executed by a computing system having first memory, and second memory, and a processing device, cause the computing system to: 
(A) associate a memory allocation value with execution of a set of instructions; execute the set of instructions; 
(B) provision an amount of the second memory for execution of the set of instructions; 
(C) allocate an amount of the first memory for execution of the set of instructions in accordance with the memory allocation value associated with the execution of a set of instructions; 
(D) and provide memory access to the set of instructions executed using the amount of the first memory and the amount of the second memory.
Claim 20
Claim 20


Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.

KUMAR (2018/0027680) discloses allocation first and second levels of memory
to a computing platform to achieve a desired ratio. KUMAR recognizes that different
workloads have different requirements, however, it appears that a memory ratio is not
stored for each workload. The system appears to attempt to achieve a desired ratio
based on the first level memory that is assigned to each platform (see [0085)).

Qiu (2003/0236961) discloses an allocation rule for a ratio between cache
memory and disk drive for performance/cost purposes (see [0004]). Qiu does not
disclose storing a memory allocation ratio in association with a context of executing
instructions.

Liu (2015/0347303) discloses allocation of cache storage in a tiered storage
environment based on the current application environment (see [0043]). The current
performance of the system is monitored and the memory ratios are dynamically
adjusted. Liu does not appear to disclose storing a memory allocation ratio in
association with a context of executing instructions.

Zaretsky (2018/0336131) discloses creating an application profile for executing
applications and allocating memory to the application based on the profile (see [0025],
[0032]-[0033], [0037]). However, there is no disclosure of a memory ratio between a
first and second memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136